


109 HR 5502 IH: Strengthening America’s Innovation and

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5502
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Miss McMorris
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To improve the academic competitiveness of students in
		  the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening America’s Innovation and
			 Competitiveness Act.
		2.Advanced
			 placement teacher preparation
			(a)State
			 grantsSection 202(d) of the
			 Higher Education Act of 1965 (20 U.S.C. 1022(d)) is amended by adding at the
			 end of the subsection the following new paragraph:
				
					(8)Advanced
				placementImplementing strategies to increase the number of
				teachers qualified to teach advanced placement and pre-advanced placement
				courses in mathematics, science, and critical foreign languages, and other
				strategies to increase the availability of those courses, particularly for
				low-income
				students.
					.
			(b)Partnership
			 grantsSection 203(e) of the
			 Higher Education Act of 1965 (20 U.S.C. 1023(e)) is amended by adding at the
			 end of the subsection the following new paragraph:
				
					(5)Advanced
				placementImplementing strategies to increase the number of
				teachers qualified to teach advanced placement and pre-advanced placement
				courses in mathematics, science, and critical foreign languages, and other
				strategies to increase the availability of those courses, particularly for
				low-income
				students.
					.
			(c)DefinitionSection
			 201(b) of the Higher Education Act of 1965 (20 U.S.C. 1021(b)) is amended by
			 adding at the end the following new paragraph:
				
					(4)Critical foreign
				languageThe term
				critical foreign language includes the languages of Arabic,
				Korean, Japanese, Chinese, Pashto, Persian-Farsi, Serbian-Croatian, Russian,
				Portuguese, and any other language identified by the Secretary of Education, in
				consultation with the Defense Language Institute, the Foreign Service
				Institute, and the National Security Education Program, as a critical foreign
				language
				need.
					.
			3.Robert C. Byrd
			 Honors Scholarship ProgramSubpart 6 of part A of title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070d–31 et seq.) is amended to read as
			 follows:
			
				6Robert C. Byrd
				American Competitiveness Program
					419A.Robert C. Byrd
				mathematics and science honors scholarship program
						(a)PurposeThe
				purpose of this section is to award scholarships to students who are enrolled
				in studies leading to baccalaureate and advanced degrees in physical, life, or
				computer sciences, mathematics, and engineering.
						(b)DefinitionsAs
				used in this section—
							(1)the term
				computer science means the branch of knowledge or study of
				computers, including such fields of knowledge or study as computer hardware,
				computer software, computer engineering, information systems, and
				robotics;
							(2)the term
				critical foreign language includes the languages of Arabic,
				Korean, Japanese, Chinese, Pashto, Persian-Farsi, Serbian-Croatian, Russian,
				Portuguese, and any other language identified by the Secretary of Education, in
				consultation with the Defense Language Institute, the Foreign Service
				Institute, and the National Security Education Program, as a critical foreign
				language need;
							(3)the term
				eligible student means a student who—
								(A)is a citizen of
				the United States;
								(B)is selected by the
				managing agent to receive a scholarship;
								(C)is enrolled
				full-time in an institution of higher education, other than a United States
				service academy; and
								(D)has shown a
				commitment to and is pursuing a major in studies leading to a baccalaureate,
				masters, or doctoral degree (or a combination thereof) in physical, life, or
				computer sciences, mathematics, or engineering;
								(4)the term
				engineering means the science by which the properties of matter
				and the sources of energy in nature are made useful to humanity in structures,
				machines, and products, as in the construction of engines, bridges, buildings,
				mines, and chemical plants, including such fields of knowledge or study as
				aeronautical engineering, chemical engineering, civil engineering, electrical
				engineering, industrial engineering, materials engineering, manufacturing
				engineering, and mechanical engineering;
							(5)the term
				life sciences means the branch of knowledge or study of living
				things, including such fields of knowledge or study as biology, biochemistry,
				biophysics, microbiology, genetics, physiology, botany, zoology, ecology, and
				behavioral biology, except that the term does not encompass social psychology
				or the health professions;
							(6)the term
				managing agent means an entity to which an award is made under
				subsection (c) to manage a program of Mathematics and Science Honors
				Scholarships;
							(7)the term
				mathematics means the branch of knowledge or study of numbers and
				the systematic treatment of magnitude, relationships between figures and forms,
				and relations between quantities expressed symbolically, including such fields
				of knowledge or study as statistics, applied mathematics, and operations
				research; and
							(8)the term
				physical sciences means the branch of knowledge or study of the
				material universe, including such fields of knowledge or study as astronomy,
				atmospheric sciences, chemistry, earth sciences, ocean sciences, physics, and
				planetary sciences.
							(c)Award
							(1)(A)From funds authorized
				under section 419F to carry out this section, the Secretary is authorized,
				through a grant or cooperative agreement, to make an award to a private,
				non-profit organization, other than an institution of higher education or
				system of institutions of higher education, to manage, through a public and
				private partnership, a program of Mathematics and Science Honors Scholarships
				under this section.
								(B)The award under subparagraph (A) shall
				be for a five-year period.
								(2)(A)One hundred percent of
				the funds awarded under paragraph (1)(A) for any fiscal year shall be obligated
				and expended solely on scholarships to eligible students.
								(B)No Federal funds shall be used to
				provide more than 50 percent of the cost of any scholarship to an eligible
				student.
								(C)The maximum scholarship award shall be
				the difference between an eligible student’s cost of attendance minus any
				non-loan based aid such student receives.
								(3)(A)The secretary may
				establish—
									(i)eligibility criteria for applicants
				for managing agent, including criteria regarding financial and administrative
				capability; and
									(ii)operational standards for the
				managing agent, including management and performance requirements, such as
				audit, recordkeeping, record retention, and reporting procedures and
				requirements.
									(B)The Secretary, as necessary, may
				review and revise any criteria, standards, and rules established under this
				paragraph and, through the agreement with the managing agent, see that any
				revisions are implemented.
								(4)If the managing
				agent fails to meet the requirements of this section the Secretary may
				terminate the award to the managing agent.
							(5)The Secretary
				shall conduct outreach efforts to help raise awareness of the Mathematics and
				Science Honors Scholarships.
							(d)Duties of the
				Managing AgentThe managing agent shall—
							(1)develop criteria
				to award Mathematics and Science Honors Scholarships based on established
				measurements available to secondary students who wish to pursue degrees in
				physical, life, or computer sciences, mathematics, and engineering;
							(2)establish a
				Mathematics and Science Honors Scholarship Fund in a separate, named account
				that clearly discloses the amount of Federal and non-Federal funds deposited in
				the account and used for scholarships under this section;
							(3)solicit funds for
				scholarships and for the administration of the program from non-Federal
				sources;
							(4)solicit applicants
				for scholarships;
							(5)from the amounts
				in the Fund, award scholarships to eligible students and transfer such funds to
				the institutions of higher education that they attend;
							(6)annually submit to
				the Secretary a financial audit and a report on the progress of the program,
				and such other documents as the Secretary may require to determine the
				effective management of the program; and
							(7)shall not develop
				a criteria that discriminates against a student based on the type of program in
				which the student completed his or her secondary education.
							(e)Applications
							(1)Any eligible
				entity that desires to be the managing agent under this section shall submit an
				application to the Secretary, in such form and containing such information, as
				the Secretary may require.
							(2)Each application
				shall include a description of—
								(A)how the applicant
				meets or will meet requirements established under subsections (c)(3)(A) and
				(d);
								(B)how the applicant
				will solicit funds for scholarships and for the administration of the program
				from non-Federal sources;
								(C)how the applicant
				will provide nationwide outreach to inform students about the program and to
				encourage students to pursue degrees in physical, life, or computer sciences,
				mathematics, and engineering;
								(D)how the applicant
				will solicit applications for scholarships, including how the applicant will
				balance efforts in urban and rural areas;
								(E)the selection
				criteria based on established measurements available to secondary students the
				applicant will use to award scholarships and to renew those awards;
								(F)how the applicant
				will inform the institution of higher education chosen by the recipient of the
				name and scholarship amount of the recipient;
								(G)what procedures
				and assurances the applicant and the institution of higher education that the
				recipient attends will use to verify student eligibility, attendance, degree
				progress, and academic performance and to deliver and account for payments to
				such institution;
								(H)the management
				(including audit and accounting) procedures the applicant will use for the
				program;
								(I)the human,
				financial, and other resources that the applicant will need and use to manage
				the program;
								(J)how the applicant
				will evaluate the program and report to the Secretary annually; and
								(K)a description of
				how the entity will coordinate with, complement, and build on similar public
				and private mathematics and science programs.
								(f)Scholarship
				Recipients
							(1)A student
				receiving a scholarship under this section shall be known as a Byrd
				Mathematics and Science Honors Scholar.
							(2)Any student
				desiring to receive a scholarship under this section shall submit an
				application to the managing agent in such form, and containing such
				information, as the managing agent may require.
							(3)Any student that
				receives a scholarship under this section shall enter into an agreement with
				the managing agent to complete 5 consecutive years of service to begin no later
				than 12 months following completion of the final degree in a position related
				to the field in which the student obtained the degree.
							(4)If any student
				that receives a scholarship under this section fails to earn at least a
				baccalaureate degree in physical, life, or computer sciences, mathematics, or
				engineering as defined under this section, the student shall repay to the
				managing agent the amount of any financial assistance paid to such
				student.
							(5)If any student
				that receives a scholarship under this section fails to meet the requirements
				of paragraph (3), the student shall repay to the managing agent the amount of
				any financial assistance paid to such student.
							(6)(A)Scholarships shall be
				awarded for only one academic year of study at a time.
								(B)(i)A scholarship shall be
				renewable on an annual basis for the established length of the academic program
				if the student awarded the scholarship remains eligible.
									(ii)The managing agent may condition
				renewal of a scholarship on measures of academic progress and achievement, with
				the approval of the Secretary.
									(C)(i)If a student fails to
				either remain eligible or meet established measures of academic progress and
				achievement, the managing agent shall instruct the student’s institution of
				higher education to suspend payment of the student’s scholarship.
									(ii)A suspension of payment shall remain
				in effect until the student is able to demonstrate to the satisfaction of the
				managing agent that he or she is again eligible and meets the established
				measures of academic progress and achievement.
									(iii)A student’s eligibility for a
				scholarship shall be terminated if a suspension period exceeds 12
				months.
									(D)(i)(I)A student awarded a
				scholarship may, in a manner and under the terms established by, and with the
				approval of, the managing agent, postpone or interrupt his or her enrollment at
				an institution of higher education for up to 12 months.
										(II)Such a postponement or interruption
				shall not be considered a suspension for purposes of subparagraph (C).
										(ii)Neither a student nor the student’s
				institution of higher education shall receive the student’s scholarship
				payments during the period of postponement or interruption, but such payments
				shall resume upon enrollment or reenrollment.
									(iii)In exceptional circumstances, such
				as serious injury or illness or the necessity to care for family members, the
				student’s postponement or interruption may, upon notification and approval of
				the managing agent, be extended beyond the 12 month period described in clause
				(i)(I).
									(g)Responsibilities
				of Institution of Higher Education
							(1)The managing agent
				shall require any institution of higher education that enrolls a student who
				receives a scholarship under this section to annually provide an assurance,
				prior to making any payment, that the student—
								(A)is eligible in accordance with
				subsection (b)(2); and
								(B)has provided the institution with a
				written commitment to attend, or is attending, classes and is satisfactorily
				meeting the institution’s academic criteria for enrollment in its program of
				study.
								(2)(A)The managing agent shall
				provide the institution of higher education with payments from the Fund for
				selected recipients in at least two installments.
								(B)An institution of higher education
				shall return prorated amounts of any scholarship payment to the managing agent,
				who shall deposit it in to the Fund, if a recipient declines a scholarship,
				does not attend courses, transfers to another institution of higher education,
				or becomes ineligible for a scholarship.
								419B.Mathematics and
				science incentive program
						(a)Program
							(1)In
				generalThe Secretary is authorized to carry out a program of
				assuming the obligation to pay, pursuant to the provisions of this section, the
				interest on a loan made, insured, or guaranteed under part B or D of this
				title.
							(2)EligibilityThe
				Secretary may assume interest payments under paragraph (1) only for a borrower
				who—
								(A)has submitted an
				application in compliance with subsection (d);
								(B)obtained one or
				more loans described in paragraph (1) as an undergraduate student;
								(C)is a new borrower
				(within the meaning of section 103(7) of this Act) on or after the date of
				enactment of the College Access and Opportunity Act of 2006;
								(D)is a highly
				qualified teacher (as defined in section 9101 of the
				Elementary and Secondary Education Act of
				1965) of science, technology, engineering or mathematics at an
				elementary or secondary school in a high need local educational agency, or is a
				mathematics, science, or engineering professional; and
								(E)enters into an
				agreement with the Secretary to complete 5 consecutive years of service in a
				position described in subparagraph (D), starting on the date of the
				agreement.
								(3)Prior interest
				limitationsThe Secretary shall not make any payments for
				interest that—
								(A)accrues prior to
				the beginning of the repayment period on a loan in the case of a loan made
				under section 428H or a Federal Direct Unsubsidized Stafford Loan; or
								(B)has accrued prior
				to the signing of an agreement under paragraph (2)(E).
								(4)Initial
				selectionIn selecting participants for the program under this
				section, the Secretary—
								(A)shall choose among
				eligible applicants on the basis of—
									(i)the
				national security, homeland security, and economic security needs of the United
				States, as determined by the Secretary, in consultation with other Federal
				agencies, including the Departments of Labor, Defense, Homeland Security,
				Commerce, and Energy, the Central Intelligence Agency, and the National Science
				Foundation; and
									(ii)the academic
				record or job performance of the applicant; and
									(B)may choose among
				eligible applicants on the basis of—
									(i)the likelihood of
				the applicant to complete the 5-year service obligation;
									(ii)the likelihood of
				the applicant to remain in science, mathematics, or engineering after the
				completion of the service requirement; or
									(iii)other relevant
				criteria determined by the Secretary.
									(5)Availability
				subject to appropriationsLoan interest payments under this
				section shall be subject to the availability of appropriations. If the amount
				appropriated for any fiscal year is not sufficient to provide interest payments
				on behalf of all qualified applicants, the Secretary shall give priority to
				those individuals on whose behalf interest payments were made during the
				preceding fiscal year.
							(6)RegulationsThe
				Secretary is authorized to prescribe such regulations as may be necessary to
				carry out the provisions of this section.
							(b)Duration and
				Amount of Interest PaymentsThe period during which the Secretary
				shall pay interest on behalf of a student borrower who is selected under
				subsection (a) is the period that begins on the effective date of the agreement
				under subsection (a)(2)(E), continues after successful completion of the
				service obligation, and ends on the earlier of—
							(1)the completion of
				the repayment period of the loan;
							(2)payment by the
				Secretary of a total of $5,000 on behalf of the borrower;
							(3)if the borrower
				ceases to fulfill the service obligation under such agreement prior to the end
				of the 5-year period, as soon as the borrower is determined to have ceased to
				fulfill such obligation in accordance with regulations of the Secretary;
				or
							(4)6 months after the
				end of any calendar year in which the borrower’s gross income equals or exceeds
				4 times the national per capita disposable personal income (current dollars)
				for such calendar year, as determined on the basis of the National Income and
				Product Accounts Tables of the Bureau of Economic Analysis of the Department of
				Commerce, as determined in accordance with regulations prescribed by the
				Secretary.
							(c)Repayment to
				Eligible LendersSubject to the regulations prescribed by the
				Secretary by regulation under subsection (a)(6), the Secretary shall pay to
				each eligible lender or holder for each payment period the amount of the
				interest that accrues on a loan of a student borrower who is selected under
				subsection (a).
						(d)Application for
				Repayment
							(1)In
				generalEach eligible individual desiring loan interest payment
				under this section shall submit a complete and accurate application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require.
							(2)Failure to
				complete service agreementSuch application shall contain an
				agreement by the individual that, if the individual fails to complete the 5
				consecutive years of service required by subsection (a)(2)(E), the individual
				agrees to repay the Secretary the amount of any interest paid by the Secretary
				on behalf of the individual.
							(e)Treatment of
				Consolidation LoansA consolidation loan made under section 428C
				of this Act, or a Federal Direct Consolidation Loan made under part D of title
				IV of this Act, may be a qualified loan for the purpose of this section only to
				the extent that such loan amount was used by a borrower who otherwise meets the
				requirements of this section to repay—
							(1)a
				loan made under section 428 or 428H of this Act; or
							(2)a Federal Direct
				Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan, made under part
				D of title IV of this Act.
							(f)Prevention of
				Double BenefitsNo borrower may, for the same service, receive a
				benefit under both this section and—
							(1)any loan
				forgiveness program under title IV of this Act; or
							(2)subtitle D of
				title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et
				seq.).
							(g)DefinitionsAs
				used in this section—
							(1)the term
				high need local educational agency has the same meaning given such
				term in section 201(b)(4); and
							(2)the term
				mathematics, science, or engineering professional means a person
				who—
								(A)holds a
				baccalaureate, masters, or doctoral degree (or a combination thereof) in
				science, mathematics, or engineering; and
								(B)works in a field
				the Secretary determines is closely related to that degree, which shall include
				working as a professor at a two- or four-year institution of higher
				education.
								419C.Mathematics
				and science education coordinating council Grants
						(a)PurposesThe
				purposes of this section include—
							(1)supporting
				programs that encourage students to enroll in and successfully complete
				baccalaureate and advanced degrees in science, technology, engineering, and
				mathematics;
							(2)achieving the
				common objective of organizing, leading, and implementing State-based reform
				agendas that support the continuing improvement of mathematics and science
				education;
							(3)improving
				collaboration in a State among the State educational agency, 2-year and 4-year
				institutions of higher education, and the business community through the
				development or improvement of a coordinating council; and
							(4)supporting regional
				workshops designed to permit the sharing of successful research-based
				strategies to improve the achievement of students in mathematics and
				science.
							(b)DefinitionsFor
				the purposes of this section:
							(1)the term
				eligible State means—
								(A)the Governor of a
				State; or
								(B)in the case of a
				State for which the constitution or laws of the State designate an individual,
				entity, or agency in the State, other than the Governor, to be responsible for
				coordination among segments of the State’s educational systems, such
				individual, entity, or agency.
								(2)the term
				mathematics and science education coordinating council means an
				organization that is charged by a State with coordinating mathematics and
				science education in the State. Such a council shall be composed of education,
				business, and community leaders working together to increase student
				participation and academic achievement in mathematics and science.
							(c)State
				GrantsFrom amounts authorized under section 419D for this
				section, the Secretary is authorized to use not more than $5,000,000 to award
				grants on a competitive basis to eligible States for the purpose of carrying
				out activities described in subsection (d).
						(d)Uses of
				FundsAn eligible State that receives a grant under this section
				is authorized to use grant funds to carry out one or more of the following
				activities:
							(1)In a State in
				which a mathematics and science education coordinating council does not exist,
				planning and establishing such a council.
							(2)In a State in which
				such a council exists, reforming or expanding the activities of the council,
				including implementing State-based reform agendas that support the continuing
				improvement of mathematics and science education, and support services that
				lead to better teacher recruitment and training, increased student academic
				achievement, and increased student enrollment and degree attainment in science,
				technology, engineering, and mathematics.
							(3)Coordinating with
				activities under part B of title II of the Elementary and Secondary Education Act of 1965
				and with title II of this Act, especially pertaining to the recruitment and
				preparation of highly qualified mathematics and science teachers.
							(4)Supporting
				regional workshops designed to permit educators, administrators responsible for
				professional development and curriculum development, and faculty of teacher
				preparation programs to share successful research based strategies for—
								(A)carrying out the
				activities described in section 2202(c) of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 6662(c)) (as amended by the No Child Left Behind Act of 2001);
				and
								(B)otherwise improving
				student achievement in mathematics and science instruction in elementary and
				secondary schools.
								(e)ApplicationTo
				be eligible to receive a grant under this section, an eligible State shall
				submit an application to the Secretary that—
							(1)describes the
				activities the State will carry out with the funds, which may include a plan
				for establishing a regional working group to conduct regional workshops to
				share research-based information and approaches to improving the achievements
				of students in mathematics and science;
							(2)contains a plan
				for continuing such activities once Federal funding ceases; and
							(3)contains such
				other information and assurances as the Secretary may require.
							(f)ConsultationThe
				Governor of a State, or the individual, entity, or agency in the State
				described in subsection (b)(1)(B), shall consult with the State board of
				education, State educational agency, and the State agency for higher education,
				as appropriate, with respect to the activities assisted under this section. In
				the case of an individual, entity, or agency described in subsection (b)(1)(B),
				such consultation shall also include the Governor.
						(g)ConstructionNothing
				in this section shall be construed to negate or supersede the legal authority
				under State law of any State agency, State entity, or State public official
				over programs that are under the jurisdiction of the agency, entity, or
				official.
						(h)Administrative
				Provisions
							(1)In
				general
								(A)Grants awarded
				under this section shall be awarded for a period not to exceed 5 years.
								(B)A grantee may
				receive a grant under this part only once.
								(C)Payments of grant
				funds under this section shall be annual.
								(2)Secretarial
				selectionsThe Secretary shall determine which applications
				receive funds under this section, and the amount of the grant. In determining
				grant amounts, the Secretary shall take into account the total amount of funds
				available for all grants under this section and the nature of each grant
				proposal, including whether funds are being sought to assist in the creation of
				a new State mathematics and science education coordinating council or to extend
				the work of an existing council. The Secretary shall also take into account the
				equitable geographic distribution of grants throughout the United
				States.
							(3)Matching
				requirementEach eligible State receiving a grant under this
				section shall provide, from non-Federal sources, an amount equal to 50 percent
				of the amount of the grant (in cash or in kind) to carry out the activities
				supported by the grant.
							(i)Accountability
				and Evaluation
							(1)State grant
				accountability reportAn eligible State that receives a grant
				under this section shall submit an annual accountability report to the
				Secretary. Such report shall include a description of the degree to which the
				eligible State, in using grant funds, has made substantial progress in meeting
				its objectives.
							(2)Evaluation and
				disseminationThe Secretary shall evaluate the activities funded
				under this section and report the Secretary’s findings regarding such
				activities to the authorizing committees. The Secretary shall broadly
				disseminate successful practices developed by eligible States under this
				section, and shall broadly disseminate information regarding such practices
				that were found to be ineffective.
							(3)RevocationIf
				the Secretary determines that an eligible State is not making substantial
				progress in meeting the purposes, objectives, and measures, as appropriate,
				required under this section by the end of the second year of a grant, then the
				grant payment shall not be made for the third year and subsequent years of the
				grant.
							419D.Adjunct
				teacher corps
						(a)PurposeIt
				is the purpose of this section to create opportunities for professionals and
				other individuals with subject-matter expertise to teach secondary school
				courses in mathematics, science, and critical foreign languages, on an adjunct
				basis.
						(b)Program
				AuthorizedThe Secretary is authorized to award grants to
				eligible entities to recruit and place well-qualified individuals to serve as
				adjunct teachers in secondary school mathematics, science, and critical foreign
				language courses.
						(c)Eligible
				EntityFor the purpose of this section, an eligible entity
				is—
							(1)a local educational
				agency;
							(2)a public or private
				educational organization (which may be a State educational agency); or
							(3)a partnership
				consisting of a local educational agency and a public or private educational
				organization.
							(d)Duration of
				GrantsThe Secretary may award grants under this section for a
				period of not more than five years.
						(e)PrioritiesIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities that propose to—
							(1)serve local
				educational agencies that have a large number or percentage of students
				performing below grade level in mathematics, science, and critical foreign
				language courses;
							(2)serve local
				educational agencies that have a large number or percentage of students from
				families with incomes below the poverty line; and
							(3)recruit adjunct
				faculty to serve in schools that have an insufficient number of teachers in
				mathematics, science, and critical foreign languages.
							(f)Applications
							(1)Application
				requiredTo be considered for a grant under this section, an
				eligible entity shall submit an application to the Secretary at such time, in
				such manner, and containing such information as the Secretary may reasonably
				require.
							(2)ContentsThe
				Application shall, at a minimum, include a description of—
								(A)the need for, and
				expected benefits of using, adjunct teachers in the participating schools,
				which may include information on the difficulty participating schools face in
				recruiting qualified faculty in mathematics, science, and critical foreign
				language courses;
								(B)measurable
				objectives for the project, including the number of adjunct teachers the
				eligible entity intends to place in classrooms and gains in academic
				achievement intended to be achieved;
								(C)how the eligible
				entity will recruit qualified individuals and public or private educational
				organizations to participate in the program;
								(D)how the eligible
				entity will use funds received under this section, including how the eligible
				entity will evaluate the success of its program;
								(E)how the eligible
				entity will support and continue the program after the grant has expired,
				including how it will seek support from other sources, such as State and local
				government, foundations, and the private sector;
								(F)how the eligible
				entity will address legal, contractual, or administrative barriers to
				employment of adjunct faculty in the participating State or local educational
				agency or agencies; and
								(G)how the eligible
				entity will provide pre-service training to selected adjunct teachers,
				including the on-going mentoring of such teachers by highly qualified
				teachers.
								(g)Uses of
				FundsAn eligible entity that receives a grant under this section
				is authorized to use grant funds to carry out one or more of the following
				activities:
							(1)To develop the
				capacity of the local educational agency or the State educational agency, or
				both, to identify, recruit, and train qualified individuals outside of the
				elementary and secondary education system (including individuals in business
				and government, and individuals who would participate through distance-learning
				arrangements) to become adjunct teachers in mathematics, science, and critical
				foreign language courses.
							(2)To provide signing
				bonuses and other financial incentives to encourage individuals to become
				adjunct teachers in mathematics, science, and critical foreign language
				courses.
							(3)To provide
				pre-service training to adjunct teachers, including the on-going mentoring of
				such teachers by highly qualified teachers.
							(4)To reimburse
				outside entities for the costs associated with allowing an employee to serve as
				an adjunct teacher, except that these costs shall not exceed the total cost of
				salary and benefits for teachers with comparable experience or expertise in the
				local educational agency.
							(h)Matching
				RequirementEach eligible entity that receives a grant under this
				section shall provide, from non-Federal sources, an amount equal to 100 percent
				of the amount of the grant (in cash or in kind) to carry out the activities
				supported by the grant.
						(i)Program
				PerformanceEach eligible entity receiving a grant under this
				section shall prepare and submit to the Secretary a final report on the results
				of the project that contains such information as the Secretary may require
				including improvements in academic achievement as a result of instruction from
				adjunct teachers.
						(j)EvaluationThe
				Secretary shall evaluate the activities funded under this section including the
				impact of the program on student academic achievement and shall report the
				results of the evaluation to the appropriate Committees of Congress.
						(k)DefinitionsAs
				used in this section:
							(1)Adjunct
				teacherThe term adjunct teacher means a teacher
				who—
								(A)possesses, at a
				minimum, a bachelor’s degree;
								(B)has demonstrated
				expertise in mathematics, science, or a critical foreign language by having met
				the requirements of section 9101(23)(B)(ii) of the
				Elementary and Secondary Education Act of
				1965; and
								(C)is not required to
				meet the other requirements of section 9101(23) of the
				Elementary and Secondary Education Act of
				1965.
								(2)Critical foreign
				languageThe term critical foreign language has the
				same meaning given such term under section 428K(h).
							419E.Foreign
				language partnerships
						(a)PurposeThe
				purpose of this section is to increase the number of highly qualified teachers
				in, and the number of United States’ students who achieve the highest level of
				proficiency in, foreign languages critical to the security and competitiveness
				of the Nation.
						(b)Program
				AuthorizedThe Secretary is authorized to award grants to
				institutions of higher education, in partnership with one or more local
				educational agencies, to establish teacher preparation programs in critical
				foreign languages, and activities that will enable successful students to
				advance from elementary school through college to achieve proficiency in those
				languages.
						(c)Applications
							(1)Application
				requiredAny institution of higher education that desires to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require.
							(2)ContentsEach
				Application shall—
								(A)identify each
				local educational agency partner and describe each such partner’s
				responsibilities (including how they will be involved in planning and
				implementing the program, what resources they will provide, and how they will
				ensure continuity of student progress from elementary school to the
				postsecondary level); and
								(B)describe how the
				applicant will support and continue the program after the grant has expired,
				including how it will seek support from other sources, such as State and local
				government, foundations, and the private sector.
								(d)Uses of
				FundsFunds awarded under this section shall be used to develop
				and implement programs consistent with the purpose of this section by carrying
				out one or more of the following activities:
							(1)To recruit highly
				qualified teachers in critical foreign languages and professional development
				activities for such teachers at the elementary through high school
				level.
							(2)To provide
				innovative opportunities for students that will allow for critical language
				learning, such as immersion environments, intensive study opportunities,
				internships, and distance learning.
							(e)Matching
				RequirementEach grantee under this section shall provide, from
				non-Federal sources, an amount equal to 100 percent of the amount of the grant
				(in cash or in kind) to carry out the activities supported by the grant.
						(f)EvaluationThe
				Secretary shall evaluate the activities funded under this section and report
				the results of the evaluation to the appropriate Committees of Congress.
						(g)DefinitionAs
				used in this section the term critical foreign language has the
				same meaning given such term under section 428K(h)(2).
						419F.Authorization
				of appropriationsThere are
				authorized to be appropriated $41,000,000 for fiscal year 2007 and such sums as
				may be necessary for each of the 5 succeeding fiscal years to carry out this
				subpart.
					.
		
